Citation Nr: 1736514	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-33 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 with subsequent service in the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II.  The Veteran did not file a timely appeal of that rating decision.

2.  In a March 2000 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  The Veteran did not file a timely appeal of that rating decision.

3.  In an April 2008 decision, the Board denied the claim for entitlement to service connection for diabetes mellitus, type II.  

4.  Evidence received since the final April 2008 Board decision denying service connection for diabetes mellitus, type II, includes official U.S. Army Reserve service department records, in existence and not previously associated with the claims file, which relate to the claim.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The March 2000 rating decision that denied reopening the claim for entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The April 2008 Board decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  In light of the receipt of additional relevant U.S. Army Reserve service department records, the claim for entitlement to service connection for diabetes mellitus, type II, may be reconsidered.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, the Board is taking action favorable to the Veteran by reconsidering the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran contends that VA has received new and material evidence sufficient to reopen his claim for entitlement to service connection for diabetes mellitus, type II.

After a thorough review of the claims file, the Board concludes that the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, must be reconsidered pursuant to 38 C.F.R. § 3.156(c).

Service connection for diabetes mellitus was initially denied by the RO in a May 1995 rating decision.  The Veteran did not appeal the May 1995 denial of his claim, and the May 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In a March 2000 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  The Veteran did not appeal the March 2000 rating decision, and it is final.  Id.  In April 2005, the Veteran filed a new claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II.  In a July 2006 rating decision, the RO again denied reopening the claim.  The Veteran appealed the RO's July 2006 rating decision.  In an April 2008 decision, the Board reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, and denied the claim on the merits.  The Board concluded that the Veteran was not exposed to herbicide agents during military service, and that diabetes mellitus, type II, first manifested many years after the Veteran's active duty service from May 1968 to May 1970 and was not shown to be causally related to any event during active duty service or U.S. Army Reserve service.

In May 2016, additional U.S. Army Reserve treatment records were associated with the Veteran's claims file.  These records contain evidence that the Veteran was first diagnosed with diabetes mellitus, type II, in December 1989, and prescribed Glyburide for treatment.  The record reflects that the Veteran served in the U.S. Army Reserves from 1970 to 1992.  Although the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) are not confirmed in the record, this evidence raises a reasonable possibility that the Veteran was first diagnosed with diabetes mellitus, type II, during a period of ACDUTRA.  As VA received relevant U.S. Army Reserve service records related to his claim for entitlement to service connection for diabetes mellitus, type II, in May 2016, the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, must be reconsidered, de novo, under the provisions of 38 C.F.R. § 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014)(noting that "[i]n contrast to the general rule, § 3.156(c) requires the VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are 'new and material'" under § 3.156(a)).  The appeal to this extent is granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, may be reconsidered.


REMAND

As noted above, the Veteran served in the U.S. Army Reserves from 1970 to 1992.  U.S. Army Reserve service records show that the Veteran was first diagnosed with diabetes mellitus, type II, in December 1989, at which time he was prescribed Glyburide.  Although the Veteran's service personnel records have been obtained from the U.S. Army Reserve, the Veteran's exact periods of ACDUTRA are unclear.  Additionally, because of the Veteran's many years serving with the U.S. Army Reserves, a succinct statement regarding his periods of ACDUTRA would be helpful.  Accordingly, to determine whether the Veteran developed diabetes mellitus, type II, during a period of ACDUTRA during his U.S. Army Reserve service, the RO must verify his periods of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the National Personnel Records Center, the U.S. Department of the Army and/or the Veteran's Army Reserves unit, to determine the exact dates of the Veteran's periods of ACDUTRA during his service with the U.S. Army Reserves from 1970 to 1992.  A report outlining the Veteran's retirement points does not fulfill this instruction.  In making these requests, follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

2.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


